Citation Nr: 0627900	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  03-13 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
prior to June 23, 2005.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine from June 23, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to June 
1952.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
20 percent evaluation effective March 31, 1999.  

The Board remanded the case to the RO for further development 
in December 2004.  Development was completed.  In a 
subsequent December 2005 rating decision, the RO granted a 40 
percent evaluation for service-connected degenerative disc 
disease of the lumbar spine, effective June 23, 2005.  The 
case is once again before the Board for review.

 
FINDINGS OF FACT

1.  Prior to June 23, 2005, the veteran had moderate 
limitation of the lumbar spine; forward flexion of the 
thoracolumbar spine at 65 to 70 degrees; and muscle guarding, 
muscle spasm, and tenderness to palpation on examination; 
neither severe intervertebral disc disease nor incapacitating 
episodes due to such was demonstrated.

2.  Evidence from June 23, 2005 reflects 30 degrees forward 
flexion of the thoracolumbar spine limited by pain starting 
at 20 degrees; neither pronounced intervertebral disc disease 
nor incapacitating episodes due to such was demonstrated. 




CONCLUSIONS OF LAW

1.  Prior to June 23, 2005, the criteria for an evaluation in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2002).

2.  From to June 23, 2005, the criteria for an evaluation in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a May 
2001 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim.  The letter delineated 
evidence received by VA, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  VA, in effect, asked the veteran to provide 
any evidence that pertains to his claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  However, despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
regard, the May 2001 letter addressed the veteran's original 
application for service connection.  In July 2002, the RO 
awarded service connection with a 20 evaluation, effective 
March 31, 1999.  Therefore, the May 2001 letter served its 
purpose in providing VCAA notice and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's current appeal is for a higher evaluation for 
degenerative disc disease of the lumbar spine.  The RO issued 
a statement of the case in April 2003 and a supplemental 
statement of the case in December 2005, providing the veteran 
with pertinent criteria for establishing a higher initial 
rating.  Thus, the Board finds that VA complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 
38 C.F.R. § 3.103(b).  Id.

The veteran's VA treatment records, VA examinations, and a 
private examination have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  In a July 
2006 statement, the veteran's representative contends that 
the June 2005 VA examination was insufficient.  The Board 
upon reviewing the examination report finds that it is 
sufficient to properly adjudicate this matter.   Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  The record is complete and the case is ready for 
review. 

B. Background and Evidence

A February 1999 private examination by Dr. A.M.M. reflects 
mild to moderate limitation of motion of the lumbosacral 
spine, especially on extreme forward flexion, hyperextension, 
and lateral bending.  Dr. A.M.M. noted muscle spasm, muscle 
guarding, and tenderness on palpation of L4, L5, and S1, more 
on the right than on the left.  Straight leg raising showed 
significant tightness of both hamstrings and tensor fascia 
latae.  The veteran had 65 degrees forward flexion, 15 
degrees lateral flexion bilaterally, 35 degrees rotation 
bilaterally, and 20 degrees extension.  Functional testing 
reflects significant limitation associated with bending, 
stooping, squatting, and kneeling.  The veteran also had 
difficulty lifting, pushing, and pulling with significant 
limitation in balance and coordination.  X-rays reflect 
progressive degenerative joint disease of the lumbosacral 
spine.  The veteran had signs of scoliosis with convexity to 
the right.  

During a June 1999 VA examination, the veteran was diagnosed 
with degenerative arthritis of the facet joints at L4 to L5 
and L5 to L1.  Examination of the spine showed reduced range 
of motion.  Neurologically, the lower extremities were 
intact.  Reflexes were intact and there were satisfactory 
pedal pulses.  There was no sensory deficit and no 
significant muscle atrophy.  The veteran reported no history 
of bladder or bowel dysfunction.  X-rays did not reflect 
spondylolisthesis; there was no significant disc space 
narrowing or significant degenerative disc disease.  

During a June 2002 VA examination, the veteran was assessed 
with mild degenerative disc disease of the lumbar spine.  
There was no disc space.  The veteran had osteophyte 
formation at L4 to L5 and decrease in facet joint space.  
There was no evidence of scoliosis.  The veteran had 
approximately 20 degrees left and right lateral flexion; 5 
degrees backward extension; and 70 degrees forward flexion.  
Deep tendon reflexes were 1+ at the knees and ankles.  Motor 
examination was intact with normal strength in the lower 
extremities.  There was no true radicular pain on straight 
leg raising which was reported to be negative bilaterally.  

During a June 2005 VA examination, the veteran reported 
constant pain.  Bending and working in the garden made it 
worse.  The veteran stated that he had a few cattle that he 
took care of, but he was no longer able to do any kind of 
round up or chasing of the cattle.  He had a cane, but was 
not using it.  The veteran reported that he was unable to 
walk more than 1/6 of a mile or 10 minutes before having to 
stop; he was unsteady walking.  He reported moderate low back 
pain after 1 hour of driving.  His spinal disabilities did 
not have any negative effects on his eating grooming, 
bathing, toileting, or dressing.  It did limit his 
recreational activities and taking care of his cattle.  The 
veteran was retired from the Public Works Department where he 
worked on aircraft.  The veteran had 20 degrees forward 
flexion, and 30 degrees forward flexion with pain; 10 degrees 
extension with pain; 20 degrees left lateral flexion with 
pain at 20 degrees; 10 degrees right lateral flexion; and 10 
degrees left and right lateral rotation.  He had point 
tenderness at L2.  All reflexes were within normal limits.  
Babinski was negative, bilaterally.

June 2005 VA x-rays reflect degenerative osteophytes at L2 to 
L3 and L4 to L5; no other abnormalities were noted.  VA 
treatment records from April 2005 to October 2005 assessed 
the veteran with osteoarthritis of the cervical spine.  The 
Board notes that, the veteran is not currently service-
connected for a cervical spine disability.  During the June 
2005 VA examination, the VA examiner stated that cervical 
pain was 50 percent or less likely to be related to the 
veteran's original injury.  

C.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  A staged rating is for consideration in this 
case.  Because the RO issued a new rating decision in 
December 2005, granting an increased 40 percent evaluation 
effective June 23, 2005, the Board will evaluate the level of 
disability both prior to and from June 23, 2005.    

During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine 
under 38 C.F.R. § 4.71a.  The first amendment, which 
pertained to the evaluation of intervertebral disc syndrome 
under Diagnostic Code 5293, became effective on September 23, 
2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most 
recent revisions, codified in Diagnostic Codes 5235 through 
5243, became effective on September 26, 2003.  61 Fed. Reg. 
51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); See also 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2005).  The new 
criteria include a revision of 38 C.F.R. § 4.71a, to include 
Plate V, Range of Motion of Cervical and Thoracolumbar Spine, 
which reflects normal ranges of motion of the cervical spine 
and thoracolumbar spine.  The Board is required to consider 
the claim in light of both the former and revised schedular 
rating criteria.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, both the 
old and the new regulations will be considered for the period 
after the change was made. See VAOPGCPREC 3-00; 38 U.S.C.A. § 
5110(g) (West 2002).

Diagnostic Code 5292, applicable prior to September 26, 2003, 
assigns a 20 percent evaluation for moderate limitation of 
motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  A maximum 40 percent evaluation is 
assigned for severe limitation of motion.  Id.  

The Board notes that words such as "severe," "moderate," 
and "mild" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just. 38 C.F.R. § 4.6 (2005).  Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2005).

Diagnostic Code 5293 for intervertebral disc syndrome, 
applicable prior to September 23, 2002, assigns a 20 percent 
evaluation for moderate symptoms with recurring attacks; a 40 
percent evaluation for severe, recurring attacks with 
intermittent relief; and a 60 percent evaluation for 
pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurologic findings 
appropriate to site of diseased disc with little intermittent 
relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to Sept. 23, 2002).

Diagnostic Code 5293, effective September 23, 2002, evaluates 
intervertebral disc syndrome either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations for 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  A 20 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months. Id.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. Id. at Note (1).  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. Id.  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  Id.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes. Id. at Note (2). If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. Id. at Note (3).

Diagnostic Code 5295, applicable prior to September 26, 2003, 
assigns a 20 percent evaluation for lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilaterally in the standing position.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A maximum 40 
percent evaluation is assigned for severe lumbosacral strain 
with listing of whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

The revised the schedular criteria for the rating of spine 
disabilities, effective from September 26, 2003, evaluates 
degenerative arthritis of the spine based on limitation of 
motion under the General Rating Formula for Disease and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2005); See also Diagnostic Code 5003.  A 20 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
a combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 30 percent evaluation is assigned for 
forward flexion of the cervical spine at 15 degrees or less; 
or favorable ankylosis of the entire cervical spine.  Id.   A 
40 percent evaluation is assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine at 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.  A 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id. at Note 2; see also Plate V.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  Id.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
Id.  The combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. Id.

Under the Diagnostic Code 5243, effective September 26, 2003, 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2005).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2005).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).  

The Board finds that prior to June 23, 2005, the veteran's 
degenerative disc disease of the lumbar spine most closely 
approximates a 20 percent evaluation under Diagnostic Code 
5292.  

The veteran's disability is manifested by moderate limitation 
of motion of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (2002).  The veteran was assessed with 
"mild to moderate" limitation of motion of the lumbar spine 
in February 1999, with significant limitation of function.  
He had 65 degrees flexion, 20 degrees extension, and 15 
degrees lateral flexion bilaterally.  The June 1999 VA 
examination reflects reduced range of motion.  During the 
June 2002 VA examination, he had 70 degrees flexion, 5 
degrees extension, and 10 degrees lateral flexion 
bilaterally.  With consideration of his functional 
limitation, the Board finds that the veteran's disability 
more closely approximates moderate limitation of motion of 
the lumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The veteran's disability is not shown to result in 
severe limitation of motion to warrant a 40 percent 
evaluation under Diagnostic Code 5292.  

The medical evidence of record does not reflect 
intervertebral disc syndrome resulting in severe, recurring 
attacks with intermittent relief to warrant a 40 percent 
evaluation under Diagnostic Code 5293.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective prior to Sept. 23, 
2002).  The veteran is not shown to have intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during a 12 month 
period to warrant a 40 percent evaluation under either 
Diagnostic Code 5293 (effective Sept. 23, 2002) or under 
Diagnostic Code 5243 (2005).  

The veteran is not shown to have chronic orthopedic and 
neurologic manifestations to warrant separate evaluations 
under diagnostic codes for orthopedic or neurologic 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective Sept. 23, 2002).  As already discussed, the 
veteran's low back disability is manifested by moderate 
limitation of motion under Diagnostic Code 5292, for which a 
20 percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  As to the determination of an 
appropriate evaluation for the veteran's neurological 
manifestations, the Board finds that the veteran's low back 
disability is not manifested by any incomplete paralysis of 
the sciatic nerve under Diagnostic Code 8520.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).  In this regard, both 
VA examination reports dated prior to June 2005 show no 
objective neurological findings.  In June 1999, neurological 
examination of the lower extremities was within normal limits 
and reflexes were intact; no sensory deficit or significant 
muscle atrophy was shown.  Further, on VA examination in June 
2002 motor examination and strength in the lower extremities 
was normal and the examiner indicated that while there was 
some tightness in the thigh area and leg, there was no true 
radicular pain on straight leg raising.  Although the June 
2002 examiner noted 1+ reflexes, examination prior to that 
time (June 1999) and subsequent to that time (June 2005) 
showed reflexes within normal limits.  In light of these 
findings, the Board concludes that the veteran's low back 
disability is not manifested by any incomplete paralysis of 
the sciatic nerve under DC 8520.  Thus, a compensable 
evaluation is not warranted for neurological manifestations 
of the veteran's low back disability.  See 38 C.F.R. § 4.31 
(2005)

The veteran's degenerative disc disease of the lumbar spine 
is not shown to result in severe lumbosacral strain to 
warrant a 40 evaluation under Diagnostic Code 5295.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

For the period beginning September 26, 2003, Diagnostic Code 
5242 is applicable.  However, prior to June 23, 2005, the 
veteran is not shown to have forward flexion of the 
thoracolumbar spine at 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine to warrant a 40 
percent evaluation under Diagnostic Code 5242.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242. 

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. §§ 
4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Functional loss due to pain has already been 
considered in the veteran's 20 percent evaluation under 
Diagnostic Code 5292, and functional loss is not shown to 
result in the level of disability required for the assignment 
of a higher evaluation under other applicable provisions of 
the code.   

After June 23, 2005, the Board finds that the veteran's 
degenerative disc disease of the lumbar spine warrants a 40 
percent evaluation under Diagnostic Code 5242.  

During the June 2005 VA examination, the veteran had 30 
degrees forward flexion limited by pain starting at 20 
degrees.  With consideration of pain, the veteran had forward 
flexion of the thoracolumbar spine at 30 degrees or less as 
described for a 40 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2005).  The veteran is not shown 
to have unfavorable ankylosis of the entire thoracolumbar 
spine to warrant a higher 50 percent evaluation under 
Diagnostic Code 5242.  Id.  

The veteran is not entitled to a higher evaluation under 
other provisions of the code.  An evaluation in excess of 40 
percent is not available under Diagnostic Codes 5292 or 5295.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2002).  
The veteran is not shown to have intervertebral disc syndrome 
with pronounced, persistent symptoms compatible with sciatic 
neuropathy, or with incapacitating episodes having a total 
duration of at least 6 weeks during a 12-month period to 
warrant a higher 60 percent evaluation under Diagnostic Codes 
5293 or 5243.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(effective prior to Sept. 23, 2002), 5293 (effective Sept. 
23, 2002), and 5243 (2005).  In making this determination, 
the Board has considered functional loss due to pain, 
weakness, fatigability, and incoordination.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment or daily 
functioning beyond that contemplated by the Schedule for 
Rating Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  At the time of 
the June 2005 VA examination, the veteran had retired from 
work.  His recreational activities were limited.  However, 
his disability did not have any negative effects on his 
eating grooming, bathing, toileting, or dressing.  The Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against the claim for a 
higher evaluations for degenerative disc disease of the 
lumbar spine, prior to and from to June 23, 2005.  The appeal 
is accordingly denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Prior to June 23, 2005, an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine is 
denied.

From June 23, 2005, an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


